Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the new references of Perry being used in the current rejection.  
Additionally, all of Applicant’s arguments rely on an “important type” and or “a predefined type” and are also addressed with the 112 rejections.

MPEP 2111.04(11)
Regarding the method claim 1, 4, 8, 9, and, 20 the limitation of ‘when’, as in the limitation of " when the type of the at least one broadcast receiver is the predefined type, monitoring a process time when the sent target broadcast message with the identification value is being processed, after monitoring the process time when the sent target broadcast message with the identification value is being processed, when executed by a processor ". Examiner notes, since the claims are all method claims, if the first step has been met (e.g. determining a type, invoking sending), then the step of " when the at least one broadcast receiver is turned to receive the broadcast massage " is not required to be rejected because it is an "when" statement which is conditioned from the steps of where "wherein sending the broadcast message". For example, when the at least one broadcast receiver is not turned, then there is no need to further continue since the limitations are conditional statement. The argument to claim 1 is applied also applied to claim 11 and 20 and to all its dependent claims which rely on the condition "when the multiple second images are optically synthesized." According to MPEP 2111.04(11) and Ex parte Schulhauser. As such Examiner will not be considering the non-selected option.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the s,ame, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
 
Claims 1, 3, 4, 6, 8-15, 17, 18, 20 regarding “predefined type” are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“The predefined type may be the system type. In another implementation, when the type of the broadcast receiver is classified to the important type, the medium important type, For example, if the frequency of the broadcast message received by one broadcast receiver is greater than a first preset frequency (such as 100 times per day), then the type of the broadcast receiver may be determined as an important type.”  The predefined type “may be” dependent on the “important type”, and the “important type” is defined by example as greater than a first preset frequency, then the broadcast receiver “may be” determined as an “important type”.  Also, as defined in the specifications where the “broadcast receiver” is a “predefined type” [paragraph 39], the specifications provide on clarity for the broadcast receiver as it relates to a “predefined type”. Examiner notes that “broadcast receiver” is cited as defining a “predefined type” but adds no clarity.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “broadcast receiver” in claims 16, 8-15, 17-20 is used by the claim to mean “relative ranking of A broadcast receiver is an Android component that allows an application to respond to messages (an Android Intent) that are broadcast by the Android operating system or by an application. Broadcasts follow a publish-subscribe model – an event causes a broadcast to be published and received by those components that are interested in the event.” As such one of ordinary skill in the art would not know how the broadcast receiver “is classified to the” different types based on the preset frequency as the accepted meaning is an “Android component”.  The term is indefinite because the specification does not clearly redefine the term.


Regarding claims 1-4, 6, 8-15, 17-18, and 20; the term "important type, medium type, and normal type" in claims 1-4, 6, 8-15, 17-18, and 20 is a relative term which renders the claim indefinite.  The term "important type, medium type, and normal type" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  As defined in the specifications paragraph 38 states “For example, if the frequency of the broadcast message received by one broadcast receiver is greater than a first preset frequency (such as 100 times per day), then the type of the broadcast receiver may be determined as an then the broadcast receiver “may be” determined as an “important type”.  The specifications provide on clarity for the different types or the broadcast receiver. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10, 11, and 20 are rejected under 35 U.S.C. 102(a)(2) as being taught by Hu US 20160323170 in view of Perry US 20080172708.

Applicant defines “broadcast receiver of a predefined type” to be a procedures or an application as in claim 19 or a system type as in para 46 of or may be the important type as in para 46 also. Para 47 my include work process or can timely respond or para 55 such as a broadcast receiver or system type or broadcast receiver of the important type.   The “broadcast receiver of a predefined type” is described so broadly i.e. system, application, procedures, and important type.  Any “broadcast” meets Applicants limitations including two people talking.  

Regarding claim 1, Hu teaches a method for processing ordered broadcast, comprising: obtaining a broadcast message currently sent in a broadcast queue; (Hu Fig. 1, S100 and para 32 buffer broadcasts) 

determining a type of at least one broadcast receiver for receiving the broadcast message, according to the broadcast message; (Hu Para 9 determining a broadcast type of the broadcast according to information contained in the broadcast; Also Fig.1 S120 determined broadcast type also S110) (Para 2, a corresponding type of broadcast received from the operating system, intelligent device (especially, an intelligent mobile device [broadcast receiver]) using Android as an operating system, some applications (also referred to as the third part applications or application programs)) and  

invoking at least one interface for sending the broadcast message and (Hu Fig. 1 S150 allowing sending the broadcast para 33) 

 when the type of the at least one broadcast receiver is the predefined type, (Hu Fig. 1 S130, Determining whether the identifier and the broadcast type match? [To be a match it must be matched to a known type, i.e. predefined type] And S150 sending the broadcast to the broadcast receiver of the application that needs to receive the broadcast)

wherein sending the broadcast message to the at least one broadcast receiver of the predefined type comprises: (Hu Fig. 1 S100; send to a broadcast receiver of an application)

creating a target broadcast message,( Hu Fig.1 a broadcast[ the message creating i.e. packaging para 45] that a broadcast center needs to send to a broadcast receiver. Also para 29 subscription information messages may be generated)

setting an identification value of the target broadcast message; (Hu Fig.1 S120 preset broadcast subscription information [value] , identifier information of the application that needs to receive the broadcast )

adding the identification value into the target broadcast message; and (Hu para 29, the framework layer may send [if its sent its added to] the respective type of broadcast to the respective broadcast receiver of application in accordance with the broadcast subscription information.)

sending the target broadcast message with the identification value to the at least one broadcast receiver of the predefined type. (Hu para 29, the framework layer may send the respective type of broadcast to the respective broadcast receiver of application in accordance with the broadcast subscription information.)

Hu teaches all of the limitations including of claim 1 but does not explicitly teach sending the broadcast message to the at least one broadcast receiver of a predefined type via the at least one interface directly without a need to send the broadcast message, in the broadcast queue, in sequence, the at least one broadcast receiver of the predefined type receives the broadcast message, in the broadcast queue,  in the first time without waiting for receiving the broadcast message in sequence accordingly, wherein the predefined type is an important type being different from  a medium important type, and a normal type.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Perry.  Regarding sending the broadcast message to the at least one broadcast receiver of a predefined type via the at least one interface directly without a need to send the broadcast message, in the broadcast queue, in sequence, the at least one broadcast receiver of the predefined type receives the broadcast message, in the broadcast queue,  in the first time without waiting for receiving the broadcast message in sequence accordingly, wherein the predefined type is an important type being different from  a medium important type, and a normal type, Perry teaches 253 (The crypto driver notifies the completion of encryption by waking up LDRTPVideo asynchronously.) Examiner notes that this is done for the ‘first time’ as the data blocks space for the header is already reserved and there is no need to allocate a new buffer and copy the data block before re-synchronization is initiated.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of HU in view of Perry such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of multipoint extender (wired or wireless) for transmitting content from one source to one or more destinations technology paragraph 90. Examiner also notes that there is no feedback from the receiver requesting a broadcast messages.  The broadcast message is sent directly without waiting for a time when the receiver is tuned to receive the broadcast message such as FM radio. FM is transmitted regardless of if the receiver is tuned to receive the FM signal or is even powered on.  As stated in Applicants specifications paragraph 21; “The process that the broadcast sender sends the broadcast message and the process that the broadcast receiver receives the broadcast message are asynchronous operation processes” Also; “There is no feedback required as described in applicant’s specifications paragraph 49.”

Regarding claim 2, Hu and Perry teaches all of the limitations of claim 1 and further teach, further comprising: before determining the type of the at least one broadcast receiver according to the broadcast message, classifying types of all the broadcast receivers to obtain a classification result, and recording the classification result to a data base. (Hu Para 39, The foresaid broadcast subscription information may be stored in the broadcast center in the form of table or database and should contain a correspondence relation between the broadcast type and the identifier information of application)



s 3-6, 8-9, 12-15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hu and Parry as applied to claim above, and further in view of Stanwood US 20120151540.

Regarding claim 3. , Hu and Perry teaches all of the limitations of claim 1 but Hu does not explicitly teach, wherein invoking the at least one interface for sending the broadcast message and sending the broadcast message to the at least one broadcast receiver of the predefined type via the at least one interface comprises: generating a feedback parameter; invoking the at least one interface for sending the broadcast message according to the feedback parameter; and sending the broadcast message to the at least one broadcast receiver of the predefined type via the at least one interface. 
However examiner maintains that it was well known in the art at the time the invention was filed as taught by Stanwood.  Regarding generating a feedback parameter; invoking the at least one interface for sending the broadcast message according to the feedback parameter; and sending the broadcast message to the at least one broadcast receiver of the predefined type via the at least one interface, Stanwood teaches (Fig.4 and para 62 module 330 can generate feedback signals indicating that operating parameters of the communication system need).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Hu and Perry in view of Stanwood such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of optimizing system performance of communications systems; Stanwood para 5. 


Regarding claim 4, Hu and Perry teach all of the limitations of claim 2 but Hu and Perry do not explicitly teach, wherein invoking the at least one interface for sending the broadcast message and sending the broadcast message to the at least one broadcast receiver of the predefined type via the at least one interface, when the type of the at least one broadcast receiver is the predefined type comprises: determining a number of the at least one broadcast receiver of the predefined type; and invoking the at least one interface for sending the broadcast message corresponding number of times according to the number of the at least one broadcast receiver and sending the broadcast message to the at least one broadcast receiver of the predefined type at least one of sequentially or simultaneously via the invoked at least one interface.
Hu and Perry do not explicitly teach determining a number of the at least one broadcast receiver of the predefined type; and invoking the at least one interface for sending the broadcast message corresponding number of times according to the number of the at least one broadcast receiver and sending the broadcast message to the at least one broadcast receiver of the predefined type at least one of sequentially or simultaneously via the invoked at least one interface.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Stanwood.  Regarding determining a number of the at least one broadcast receiver of the predefined type; and invoking the at least one interface for sending the broadcast message corresponding number of times according to the number of the at least one broadcast receiver and sending the broadcast message to the at least one broadcast receiver of the predefined type at least one of sequentially or simultaneously via the invoked at least one interface, Stanwood teaches (para 209; multicast or broadcast system streaming multiple video streams simultaneously).  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Hu and Perry in view of Stanwood such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving intelligent devices. 

Regarding claim 5. Hu, Perry, and Stanwood teach all of the limitations of claim 4 and further teach, but do not explicitly teach, wherein the number of the at least one interface is one, and wherein invoking the at least one interface for sending the broadcast message corresponding number of times according to the number of the at least one broadcast receiver and sending the broadcast message to the corresponding broadcast receiver at least one of sequentially or simultaneously via the invoked at least one interface comprises: invoking one interface for corresponding number of times, and sending the broadcast message to the at least one broadcast receiver via the one interface in sequence. However examiner maintains that it was well known in the art at the time the invention was filed as taught by Stanwood.  Regarding wherein the number of the at least one interface is one, and wherein invoking the at least one interface for sending the broadcast message corresponding number of times according to the number of the at least one broadcast receiver and sending the broadcast message to the corresponding broadcast receiver at least one of sequentially or simultaneously via the invoked at least one interface comprises: invoking one interface for corresponding number of times, and sending the broadcast message to the at least one broadcast receiver via the one interface in sequence.  Stanwood teaches (Stanwood para 209, policy may dictate the priority of SI slices, and they may be prioritized above B or P slices; SP slices allow easier or faster switching between streams of the same video content encoded at different rates) Examiner notes the “invoking one interface for corresponding number of times” is encoding rate.  Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Hu and Perry in view of Stanwood such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of optimizing system performance of communications systems; Stanwood para 5. 

Regarding claim 6. Hu and Stanwood teach all of the limitations of claim 4 and further teach, 
	but do not explicitly teach, wherein the number of the at least one interface is greater than one and is equal to the number of the at least one broadcast receiver of the predefined type, and wherein invoking the at least one interface for sending the broadcast message corresponding number of times according to the number of the at least one broadcast receiver and sending the broadcast message to the corresponding broadcast receiver at least one of sequentially and simultaneously via the invoked at least one interface comprises: invoking corresponding number of interfaces, and sending the broadcast message to the at least one broadcast receiver of the predefined type simultaneously and respectively via the number of interfaces.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Stanwood.  Regarding wherein the number of the at least one interface is greater than one and is equal to the number of the at least one broadcast receiver of the predefined type, and wherein invoking the at least one interface for sending the broadcast message corresponding number of times according to the number of the at least one broadcast receiver and sending the broadcast message to the corresponding broadcast receiver    Stanwood teaches ((Stanwood para 209; multicast or broadcast system streaming multiple video streams simultaneously)). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Hu and Perry in view of Stanwood such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of optimizing system performance of communications systems; Stanwood para 5.

Hu and Perry teaches all of the limitations of claim 2 but Hu does not explicitly teach creating a target broadcast message, setting an identification value of the target broadcast message; adding the identification value into the target broadcast message; and sending the target broadcast message with the identification value to the at least one broadcast receiver of the predefined type.  However examiner maintains that it was well known in the art at the time the invention was filed as taught by Stanwood.  Regarding creating a target broadcast message, setting an identification value of the target broadcast message; adding the identification value into the target broadcast message, Stanwood teaches (Stanwood para 59, The control set points comprise quantitative parameters that can be used as control loop target values.).  
And regarding and sending the target broadcast message with the identification value to the at least one broadcast receiver of the predefined type. Stanwood teaches (para 59; The control set points can be used by assessment module 330 of the control system to assess the current state of the communication network based on a real-time profile 325 of the RF network and system environment and to determine whether to feedback signals should be generated to adjust the operating state of the network.)
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Hu in view of Stanwood such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of improving intelligent devices. 

Regarding claim 8. Hu, Perry, and Stanwood teach all of the limitations of claim 8 and further teach, but do not explicitly teach, wherein sending the broadcast message to the at least one broadcast receiver of the predefined type further comprises: monitoring a process time when the sent target broadcast message with the identification value is being processed; and triggering a timeout response mechanism if the process time exceeds a preset monitoring time However examiner maintains that it was well known in the art at the time the invention was filed as taught by Stanwood.  Regarding wherein sending the broadcast message to the at least one broadcast receiver of the predefined type further comprises: monitoring a process time when the sent target broadcast message with the identification value is being processed; Stanwood teaches (Stanwood para 211; dynamic prioritization for SI and SP frames is used to detect user requests and respond by increasing the frame priority for 
SI and SP frames.) and Regarding triggering a timeout response mechanism if the process time exceeds a preset monitoring time.
	Stanwood teaches (Stanwood Para 211, Another form establishes a baseline frame rate for SI and SP frames, measured for example using frames per second, and to detect periods when the current SI or SP frame rate exceeds this baseline rate by some predetermined threshold. The increased priority level can be maintained for the duration of user request(s) plus some configurable timeout period. ). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Hu and Perry in view of Stanwood such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of optimizing system performance of communications systems; Stanwood para 5.

Regarding claim 9. Hu, Perry, and Stanwood teach all of the limitations of claim 8 and further teach, further comprising: after monitoring the process time when the sent target broadcast message with the identification value is being processed, disabling the monitoring of the process time of the broadcast message according a feedback result generated by processing the broadcast message via the at least one broadcast receiver of the predefined type, wherein the feedback result comprises the identification value of the broadcast message.(Stanwood para 59 and 74 to determine whether to feedback signals should be generated to adjust the operating state of the network.    Additional parameters can be adjusted in step 450 in an attempt to remedy oversubscription. Including rate limiting, packet blocking, packet dropping and/or intelligent discard.  Various techniques for intelligent discard that can be used to remedy oversubscription) 

Claims 10-15, 17-18 are the device claim of the method claims of claims 1-6, 8-9 and are rejected using the same rejections as made to claims 1-6, 8-9.

Regarding claim 19. Hu, Perry, and Stanwood teach all of the limitations of claim 10 and further teach, 	but do not explicitly teach, wherein the at least one broadcast receiver is a system procedure or an application. However examiner maintains that it was well known in the art at the time the invention was filed as taught by Stanwood.  Regarding wherein the at least one broadcast receiver is a system procedure or an application.  Stanwood teaches (Stanwood title Systems and methods). Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Hu and Perry in view of Stanwood such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention for the purpose of optimizing system performance of communications systems; Stanwood para 5.

Claim 20 is the CRM claim of the method claims of claim 1 and is rejected using the same rejections as made to claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached M-F; 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/SIHAR KARWAN/
Examiner, Art Unit 2422

/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422